        Case 4:19-cv-00094-RH-GRJ Document 40-6 Filed 06/03/19 Page 1 of 1




          NOTICE TO INMATES
          Statewide Digital Music Player (MP3/4) Program

Access Corrections’ service of the Digital Music Player (MP3/4) Program will come to a close on January
23, 2018. Below are important dates to take notice as this program comes to a close.

    •   December 15, 2017 – This will be the last day inmates will be able to purchase new music or
        accessories. The commissary will not accept order forms after this date. Inmates will continue
        to be able to download previously purchased music until January 23, 2018, but no new music
        will be available for purchase after December 15, 2017.

    •   December 22, 2017 – Starting this date, through January 23, 2018, which officially ends the
        contract, inmates will be able to connect to the kiosk and extend the security timer through
        January 23, 2019. Please note that inmates will not be able to simultaneously possess an MP3/4
        player and tablet. If you purchase a tablet, you will be required to send the MP3/4 player out.
        The extension of the security timer to January 23, 2019 will allow sufficient time for inmates
        planning to acquire a tablet as well as extending the service for those that do not intend to
        purchase a tablet.

    •   January 23, 2019 – After this date the security timer on the MP3/4 players will expire, therefore
        the MP3 players will need to be sent out in accordance Rule 33-602.201 F.A.C., Inmate Property.

            o   Inmates will have two options to remove the security feature:
                   ▪ Inmates can send their MP3/4 players to Access Corrections to have the security
                       hardware removed from their players and mailed home by Access Corrections for
                       a fee of $24.95 or have their purchased music placed on a CD for the same fee.
                   ▪ Inmates can send their MP3/4 players home and a family member can send the
                       MP3/4 players to Access Corrections to have the security hardware removed
                       from the player and mailed back home by Access Corrections for a fee of $24.95
                       or have their purchased music placed on a CD for the same fee.
